Exhibit 10.8
 
 








November 23, 2010


George Robinson
5555 DTC Parkway, Suit3 4000 A
Greenwood Village, CO 80111
720-641.2534


Re:           Wildcat Mining Corporation- General Independent Contractor
Services Agreement




Wildcat Mining Corporation wishes to enter into a General Services Agreement
(Independent Contractor) with George M.L. Robinson.  This letter outlines our
Agreement to retain you as an independent contractor, under the following terms.


Confidentiality


WILDCAT MINING CORPORATION and its clients have strict confidentiality
policies.  George M.L. Robinson shall not release any information regarding the
work activities conducted on behalf of any of our clients.


George M.L. Robinson will hold in trust and not reveal to any third party any
and all information, including:


 
·
the entire work product and results generated from this project, including
analytical results, recommendations, and conclusions



 
·
any and all communications between WILDCAT MINING CORPORATION, Greenberg Traurig
and George M.L. Robinson.



We require that a separate Nonsolicitation and Confidentiality Agreement be
signed (Attachment A) and be incorporated into this Agreement by reference.


Health and Safety Provisions


Wildcat Mining Corporation will reimburse George M.L. Robinson for necessary
OSHA and MSHA training


Indemnification


George M.L. Robinson will indemnify and hold harmless WILDCAT MINING
CORPORATION, its officials, members, officers, agents, and employees against any
and all losses, expenses, demands, claims, damages, costs, and liabilities
including (without limitation) the costs of legal defense, settlement, and
reasonable response or pay out in connection with injuries to persons (including
death) or damages to property (including loss of use) caused by or resulting
from George M.L. Robinson’s negligence, willful misconduct, or violation or
breach of this agreement in work performed for WILDCAT MINING CORPORATION.
 

 

 
 

--------------------------------------------------------------------------------

 



Payment


WILDCAT MINING CORPORATION will compensate George M.L. Robinson on a monthly
based salary of TEN THOUSAND USD (10,000) to be wired to George M.L. Robinson’s
bank account on the first of each month starting December 1, 2010.


All federal and state taxes will be George M.L. Robinson’s
responsibility.  George M.L. Robinson will not be provided any medical or other
Wildcat Mining Corporation benefits.


Independent Contractor Status


George M.L. Robinson shall provide services hereunder solely as an independent
contractor, and nothing in this Agreement shall create or be construed to
constitute any relationship of joint venture, partnership, or agency.


Professional Standards


The services provided shall be performed in accordance with generally accepted
professional consulting practice at the time when and the place where the
services are rendered.


Work Product


All written work products will be provided to WILDCAT MINING CORPORATION in hard
copy and as a computer file.  Reasonable costs will be reimbursed for document
production. WILDCAT MINING CORPORATION or their designated representative will
make the ultimate decision concerning the acceptability of any work product.


All data, reports, drafts, notes, workpapers, or supporting materials (with the
exception of publicly available documents) used in any WILDCAT MINING
CORPORATION project are the property of WILDCAT MINING CORPORATION.  At the
conclusion of the project, George M.L. Robinson will provide WILDCAT MINING
CORPORATION with all data, reports, drafts, notes, workpapers, or other
supporting materials used in the project for WILDCAT MINING CORPORATION’s files.
 
Conflicts of Interest


George M.L. Robinson shall not perform or enter into any agreement to perform
services for any other person, corporation, or entity, except with the prior
written consent of WILDCAT MINING CORPORATION, if the performance of such
services could result in an actual or potential conflict with WILDCAT MINING
CORPORATION’s obligations under any contract to which George M.L. Robinson is a
party.  George M.L. Robinson agrees that he will disclose to WILDCAT MINING
CORPORATION in writing each assignment, any prior or present relationships which
present or could appear to present a conflict pursuant to the scope of that
assignment.  The final determination of whether a conflict or potential conflict
of interest exists will be made by WILDCAT MINING CORPORATION.









 
 

--------------------------------------------------------------------------------

 



Survivorship


The sections of this Agreement on Confidentiality, Indemnification, and
Conflicts of Interest indefinitely survive the period of performance under this
Agreement.


Entire Agreement


The terms and conditions set forth herein constitute the entire understanding of
the parties relating to the provision of services by George M.L. Robinson to
WILDCAT MINING CORPORATION.  Any amendment or modification shall not be binding
unless in writing and signed by both parties.


Please return one copy of this Agreement and the Nonsolicitation and
Confidentiality Agreement to WILDCAT MINING CORPORATION


We look forward to working with you.


Sincerely yours,
 


Roger Tichenor
President
Wildcat Mining Corporation








Enclosures


Authorized Signature


 /s/  George M. L. Robinson
November 24, 2010
George M.L. Robinson
 














 
 

--------------------------------------------------------------------------------

 

ATTACHMENT A
NONSOLICITATION AND CONFIDENTIALITY AGREEMENT


For good consideration and as an inducement for WILDCAT MINING CORPORATION to
employ George M.L. Robinson as an independent contractor (George M.L. Robinson)
the undersigned George M.L. Robinson agrees to the following provisions relating
to nonsolicitation and confidentiality:


Confidentiality


a)
George M.L. Robinson will not at any time, whether during or after the
termination of his/her  contract, reveal to any person, association, or company
any of the trade secrets or confidential information concerning the
organization, business, clients, or finances of the Company so far as they have
come or may come to his/her knowledge, except as may be required in the course
of performing his duties as a George M.L. Robinson of WILDCAT MINING CORPORATION
or except as may be in the public domain through no fault of George M.L.
Robinson, and George M.L. Robinson shall keep secret all matters entrusted to
him/her and shall not use or attempt to use any such information in any manner
which may injure or cause loss, or may be calculated to injure or cause loss
whether directly or indirectly, to WILDCAT MINING CORPORATION or its clients.



b)
George M.L. Robinson further agrees that during his/her contract he/she shall
not make, use or permit to be used any notes, memoranda, data, client lists, or
other materials of any nature relating to any matter within the scope of the
business of WILDCAT MINING CORPORATION or concerning any of its dealings or
affairs otherwise than for the benefit of WILDCAT MINING CORPORATION.  George
M.L. Robinson further agrees that he/she shall not, after the termination of
his/her contract, use or permit to be used any such notes, memoranda, data,
client lists, or other materials, it being agreed that any of the foregoing
shall be and remain the sole and exclusive property of the WILDCAT MINING
CORPORATION and that immediately upon the termination of his contract, George
M.L. Robinson shall deliver all of the foregoing, and all  copies thereof to
WILDCAT MINING CORPORATION at its main office.



Nonsolicitation


a)
During the period of contract with WILDCAT MINING CORPORATION and for a period
of one year after the termination of the contract for any reason whatsoever,
George M.L. Robinson will not, either alone or as a consultant, partner,
officer, director, employee, or stockholder of any company or business venture,
directly or indirectly solicit business of any kind related to any business
carried on by WILDCAT MINING CORPORATION from any company or business
organization to which WILDCAT MINING CORPORATION and the George M.L. Robinson
provided services during the 12-month period ending on the date of termination
of the contract, or within which the George M.L. Robinson dealt on WILDCAT
MINING CORPORATION's behalf during such period.



b)
George M.L. Robinson agrees that during his/r period of contract with WILDCAT
MINING CORPORATION and for a period of twelve (12) months thereafter, he/she
will not solicit, either directly or through others, any person who was an
employee of, or consultant for WILDCAT MINING CORPORATION at any time during
George M.L. Robinson's period of contract of with WILDCAT MINING CORPORATION for
the purpose of securing the employment of such person by any business, firm,
corporation, or any other entity in the environmental consulting or occupational
health and safety fields, or for the purpose of inducing such person to
terminate his/her employment with the company.



This agreement shall be binding upon and inure to the benefit of the parties,
their successors, assigns, and personal representatives.


/s/ George M.L. Robinson          Signed, this 24 day of November, 2010
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 